Dear Auditor McCaskill:
This office is in receipt of your letter of November 29, 2005, submitting a fiscal note and fiscal note summary prepared under §116.175, RSMo, relating to an initiative petition to amend Article I, Section 7 of the Constitution of Missouri. The fiscal note summary that you submitted is as follows:
The fiscal impact to state and local governments is unknown.
Pursuant to § 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  Jeremiah W. (Jay) Nixon Attorney General